DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “an apparatus” is recited in line 3, which is believed to refer to a dialysis machine or other extracorporeal blood processing machine. In line 7, “at least one of the first and second panels of the apparatus” is claimed. The second usage of “apparatus” appears to be referring to the cassette rather than the processing machine. It is unclear if “the apparatus” recited in line 7 is the same apparatus as that in line 3, a different apparatus, or the cassette itself. Claims 2-16 are also rejected based on their dependencies on Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al (US 2017/0021077).
Regarding Claim 1, Yamazaki teaches an extracorporeal circulation cassette (blood purification circuit panel 210, Fig. 8), comprising:
a blood circuit formed of a flexible tube (¶ [0075]; tubes are sandwiched between the sheets; dialysis tubes are flexible) and including a blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) which is set at a predetermined position of an apparatus (the tubes 278 and 261, Fig. 8, would correspond to parts of the machine that accepts the blood purification circuit panel);
first and second panels (sheets 221 and 222, Fig. 7) unified with each other by sandwiching the blood circuit from both sides and having rigidity (¶ [0075]; resin sheets have at least some rigidity); and
a window (combination of opening portion 225 and cut out portion 224, Fig. 8) formed at a portion disposed at the predetermined position (the tubes 278 and 261, Fig. 8, would correspond to parts of the machine that accepts the blood purification circuit 
the blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) of the blood circuit stored in a space formed by the first and second panels is disposed at the window (combination of 224 and 225, Fig. 8; tube 278 is within opening 225; ¶ [0075]).
Regarding Claim 3, Yamazaki discloses at least part of the portion other than the blood tube access portion of the blood circuit is disposed in the space formed by the first and second panels (¶ [0075], other tubes, such as tube 283, are sandwiched between the panels).
Regarding Claim 4, Yamazaki discloses a dialysate circuit (¶ [0075]) formed of a flexible tube and including a dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8) which is set at the predetermined position of the apparatus (the tubes 278 and 261, Fig. 8, would correspond to parts of the machine that accepts the blood purification circuit panel), wherein
the dialysate circuit is stored in the space formed by the first and second panels (¶ [0075], 221, 222, Fig. 7), and
the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8) of the dialysate circuit is disposed at the window (combination of 224, 225, Fig. 8). 
Regarding Claim 5, Yamazaki discloses at least part of the portion other than the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8) 
Regarding Claim 6, Yamazaki discloses the window (combination of 224, 225, Fig. 8) has an opening (the window forms an opening, Fig. 8), and
the blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) and the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8) are exposed at the opening (opening formed by windows 224, 225, Fig. 8).
Regarding Claim 9, Yamazaki discloses one side shape of the first and second panels unified each other is asymmetric to the other side shape thereof (as seen in Fig. 6, the right side of the cassette is shaped differently than the left side, and therefore they are asymmetric to one another).
Regarding Claim 14, Yamazaki discloses a blood purification unit (dialyzer 230, Fig. 6).
Regarding Claim 15, Yamazaki discloses a space is formed between the blood purification unit (230, Figs. 6 and 11) and the first and second panels (Fig. 11 shows the space between the dialyzer 230 and the attachment section 223A of the panel 220).
Regarding Claim 16, Yamazaki discloses narrow portions (250, Fig. 12) provided on at least one of the first and second panels (221, 222, Fig. 7; the narrow portions are on the panel 220 formed of the first and second sheets) and fitted to connectors connected on both ends of the blood tube access portion (the portion of tube 278 that is visible within opening portion 225, Fig. 5) and the dialysate tube access portion (portion of tube 261 visible within the cut out 224, Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0021077) in view of Hopping et al (US 2005/0209563).
Claim 2, Yamazaki is silent whether the portion disposed at the predetermined position of the apparatus is inserted into the apparatus.
Hopping teaches a dialysis system utilizing a cassette, where the cassette (50, Fig. 2) is inserted into the apparatus (actuator unit 60, Fig. 2). The apparatus controls fluid flow through the various pathways within the cassette (¶ [0098]). Placing cassettes within dialysis machines, and other filtration machines, is well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the cassette of Yamazaki within an apparatus, such as the apparatus of Hopping, to allow the pathways present within the cassette of Yamazaki to be controlled appropriately for a patient’s dialysis (as motivated by Hopping ¶ [0098]).
Regarding Claim 11, Yamazaki is silent whether the first and second panels unified with each other include a guide to be fitted into a rail formed in a cassette slot of the apparatus at one side and the other side.
Hopping teaches a cassette with guides (pins 282, Fig. 9B) to be fitted into a rail (grooves 262, Fig. 9B) formed in a cassette slot (opening in pump 250, Fig. 9B) of the apparatus (60, Figs. 2, 9B) at one side and the other side (as seen in Fig. 9B). This ensures the cassette is placed properly and securely (¶ [0124]).
Therefore, it would have been obvious to modify the cassette of Yamazaki to include a guide to be fitted into a rail formed in a cassette slot of the apparatus of Hopping, as taught by Hopping (¶ [0124]). This allows the cassette to be placed properly and securely into the machine (as motivated by Hopping ¶ [0124]).
Claim 12, Yamazaki is silent whether the portion of at least one of the first and second panels to be inserted into the apparatus includes a cassette-side fitting portion fitted to a cassette-slot-side fitting portion formed in a cassette slot of the apparatus. 
Hopping teaches a cassette with a portion of at least one of the first and second panels (body of cassette, 50, Fig. 2) to be inserted into the apparatus (60, Fig. 2) includes a cassette-side fitting portion (pins 282, Fig. 9B) fitted to a cassette-slot-side fitting portion (grooves 262, Fig. 9B) formed in a cassette slot (opening in pump 250, Fig. 9B) of the apparatus (60, Fig. 2). This ensures the cassette is placed properly and securely (¶ [0124]).
Therefore, it would have been obvious to modify the cassette of Yamazaki to include a cassette-side fitting portion fitted to a cassette-slot-side fitting portion formed in a cassette slot of the apparatus of Hopping, as taught by Hopping (¶ [0124]). This allows the cassette to be placed properly and securely into the machine (as motivated by Hopping ¶ [0124]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0021077) in view of Gibbs (US 7686779).
Regarding Claims 7 and 8, Yamazaki is silent whether the blood tube access portion is set at a prescribed position of a blood flow rate controller that controls a flow rate of blood, a bubble detector that detects bubbles, a pressure detector that detects pressure, a blood detector that detects blood, a clamp unit that closes the blood tube access portion, or a flow rate detector that detects a flow rate of blood, and whether the dialysate tube access portion is set at a prescribed position of a blood flow rate 
Gibbs teaches an extracorporeal blood processing device, thus being in the same field of endeavor, which has a cassette (110, Fig. 2B) with a window (118, Fig. 2B) with tube access portions within the window (the tubes visible within window 118, Fig. 2B). These tube access portions are placed such that the tubes can interact with occluding valves to control the flow of fluid through the tubes (Col. 11 lines 1-13). These occluding valves can be considered clamp units.
Therefore, it would have been obvious to modify the device of Yamazaki to have the blood tube access portion and dialysate tube access portion be set at prescribed positions of a clamp unit that closes the respective tubes. This allows the flow to be controlled within the various pathways of the cassette (as motivated by Gibbs Col. 11 lines 1-13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0021077) in view of Crnkovich et al (US 2009/0101566).
Regarding Claim 10, Yamazaki is silent whether one side of the first and second panels unified with each over has different thicknesses from the other side thereof.
Crnkovich teaches a dialysis cassette, thus being in the same field of endeavor, which has one side of the cassette thinner than the other side of the cassette (as seen in Fig. 4, the right side of the cassette is thicker than the left side of the cassette). The flat, thinner side is used to hold the dialyzer (¶ [0075]).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0021077) in view of Lo et al (US 2007/0278155).
Regarding Claim 13, Yamazaki is silent whether the first and second panels are formed by bending a single panel.
Lo teaches a dialysis cassette, thus being in the same field of endeavor, with a cassette (10a, Fig. 4) made of two panels (sheets 74a and 74b, Fig. 4). The two panels can either be made of separate sheets or folded from the same piece of material (¶ [0139]).
Therefore, it would have been obvious to simply substitute the manner of manufacture of the cassette of Yamazaki for the method of manufacture of Lo. This is shown to be obvious by Lo, who indicates that manufacturing dialysis cassettes via either two separate sheets or by folding one sheet of material are both well known methods in the art (Lo, ¶ [0139]). Additionally, it has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781